Citation Nr: 0314458	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-43 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a back disorder, 
currently evaluated as 40 percent disabling.

2.  Entitlement to assistance in the purchase of an 
automobile or other conveyance with adaptive equipment.

3.  Entitlement to assistance in the purchase of adaptive 
equipment only.

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

5.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had a total of 8 years, 1 month, and 22 days of 
active military service, including periods from February 1964 
to January 1967, and from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded to 
the RO in August 1999.  It is again before the Board for 
appellate review.

In his substantive appeal, the veteran stated that he should 
be getting compensation for exposure to herbicides.  He is 
advised that if he has a specific disability that he feels is 
related to herbicide exposure, he should file a claim.  VA 
does not compensate veterans simply for being exposed to 
herbicides; there must be a disability attributable to that 
exposure.


REMAND

Veterans Claims Assistance Act of 2000

Review of the claims file does not reflect that the veteran 
has been properly advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate these claims.  In 
developing this case, the RO wrote to the veteran in February 
2002 to apprise him of the provisions of the VCAA.  The 
letter was inadequate in that it failed to address the issues 
on appeal.  The letter to the veteran related to a generic 
claim for establishing service connection, which is not at 
issue in this case.  At no time did the RO provide specific 
notice of the information/evidence needed to complete and 
substantiate a claim for the benefits sought on appeal.  The 
Board cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The Board regrets remanding this case a second time, 
especially in light of the length of time the veteran has 
waited for resolution of these claims.  However, as a result 
of the change in the law brought about by the VCAA and the 
lack of proper notification of that change to the veteran, 
the Board is constrained to remand this case for compliance 
with the notice and duty to assist provisions contained in 
this law.  

Due process concerns

In August 1999, the Board remanded the case, in part, so that 
the RO could clarify the veteran's intentions in regard to 
having a hearing before a Veterans Law Judge from the Board.  
The veteran had previously indicated his desire for a Travel 
Board hearing when he submitted his substantive appeal in 
September 1996.  An individual from the State of South 
Carolina Division of Veterans Affairs submitted a statement 
in January 1998 indicating that the veteran wanted to 
withdraw his request for a Travel Board hearing and that he 
wanted to have a local hearing instead.  The veteran did not 
sign the statement, nor was the individual authorized as a 
recognized representative at that time to make a submission 
on behalf of the veteran.  See 38 C.F.R. § 20.704(e) (2002).  
There is no indication in the claims file that the veteran 
was contacted regarding his desire for a Board hearing.  The 
veteran must be contacted and the issue resolved.

Evidentiary development

The veteran's case was also remanded for additional 
development in August 1999.  One of the issues to be 
addressed was for the RO to ask the veteran to identify 
sources of treatment for his service-connected bilateral knee 
disabilities as well as his service-connected back 
disabilities since May 1997.  The veteran was to also be 
asked to identify the facility where he had surgery for the 
insertion of a morphine pump.  The RO wrote to the veteran 
and requested that he provide such information in August 
1999.  There is no indication in the claims file that the 
veteran responded to the RO's letter.  The veteran was again 
asked for this information in the VCAA notification letter 
discussed above.

The veteran is hereby advised that he has a responsibility to 
assist VA in developing his claim.  That responsibility 
includes providing sufficient identifying information for 
health care providers that have evidence relevant to his 
claims and completing a release form authorizing VA to 
request the records.

The Board notes that the veteran testified at his hearing at 
the RO in April 1998 that he had the morphine pump inserted 
by a VA physician at the VA medical center (VAMC) in 
Columbia, South Carolina, in 1996.  (Transcript p. 13).  
Accordingly, VA is on notice of the probable existence of 
pertinent medical records and must request them regardless of 
the veteran's lack of response.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

The Board also notes that a VA outpatient treatment record, 
dated February 6, 2003, reported that the veteran was status 
post cerebral vascular accident (CVA) from January 18, 2003.  
The veteran was referred for a "power mobility functional 
assessment" on February 7, 2003.  The assessment noted that 
the veteran had effectively lost the use of his left upper 
extremity and both lower extremities.  The assessment did not 
indicate the reason for why the veteran had lost the use of 
the several extremities, e.g., was it due to residuals of his 
CVA or was it associated with residuals from his service-
connected back and knee disabilities.  Further, the treatment 
entries noted that the veteran was undergoing outpatient 
therapy at Baptist Hospital, Easley but those records are not 
associated with the claims file.  

At a 1993 VA neurology examination, the examiner noted a 
history of head injury in service when an explosion in 
Vietnam injured the veteran.  The examiner noted that the 
veteran had suffered a loss of consciousness at the time.  
The examiner also related findings of mild right central 
facial weakness, mild right arm clumsiness and a right-sided 
reflex preponderance.  The examiner opined that the veteran 
had sequela from the head injury and he was left with a mild 
right hemiparesis and hemisensory loss.  A computed 
tomography (CT) scan of the head was to be ordered.  There is 
no record of a report for a CT scan of the head and no VA 
records to show any additional evaluation for possible 
residuals of a head injury.

The veteran's service medical records have not been obtained 
and associated with the claims file so there is no objective 
confirmation of any head injury in service at this time.  The 
veteran testified in April 1998 that he was injured in a bomb 
blast in Vietnam and was hospitalized.  

In light of the veteran's January 2003 CVA, the report of the 
loss of use of at least three extremities in February 2003, 
and the findings and opinion expressed in the August 1993 VA 
examination report, the RO should contact the veteran and 
have him identify the source of initial treatment for his CVA 
and his current treatment.  As noted above, Baptist Hospital, 
Easley, was identified as one source of outpatient therapy.  
VA records from August 1993 to the present should also be 
requested to see if the veteran did undergo the CT scan 
and/or any follow-up evaluation for sequelae of the head 
injury.  Finally, the veteran's service medical records for 
all periods of service should be obtained and associated with 
the claims file.

The Board finds that the issue of entitlement to service 
connection for residuals of a CVA is inextricably intertwined 
with the veteran's claim for entitlement to special purchase 
of an automobile or other conveyance with adaptive equipment, 
assistance in the purchase of adaptive equipment only, 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing and 
entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such 
adjudication of this issue must be accomplished prior to a 
final decision regarding the special benefits sought by the 
veteran.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This notice 
must be specific to the claims on appeal.  
Any notice given, or action taken 
thereafter by the RO, must comply with 
the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

The notice should include asking the 
veteran to provide the names and 
addresses of all medical care providers, 
both VA and private, who treated him for: 
1) his service-connected back and knee 
disabilities since 1996; 2) evaluation of 
sequelae of a head injury since August 
1993; and 3) CVA, both initially and 
currently.  Ask him to complete a release 
authorizing VA to obtain his records from 
Baptist Hospital, Easley.  After securing 
any necessary release, the RO should 
obtain those records that have not been 
previously secured.

2.  The RO should request the veteran's 
service medical records for all periods 
of service.

3.  The RO must obtain the veteran's 
medical records from the VA facility in 
Columbia for treatment from 1996 to the 
present.  The RO should continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond, the RO 
should then schedule him for orthopedic 
and neurologic examinations.  All 
necessary tests should be conducted which 
the examiners deem necessary.  The 
examiners should review the results of 
any testing prior to completion of the 
report.  The entire claims file, 
including a copy of this remand, must be 
reviewed by the VA examiners.  All 
findings should be reported in detail.  

Following review of the claims file and 
examination of the veteran, the VA 
examiners should provide findings that 
take into account all functional 
impairments, such as functional loss due 
to flare-ups, fatigability, 
incoordination, and pain on movements, 
due to the veteran's back disorder.  The 
examiner should note what is normal range 
of spine motion.

Additionally, the examiners should 
provide opinions as to whether service-
connected disability has caused 
functional impairment that equates to 
loss of use of one or both feet within 
the meaning of 38 C.F.R. § 4.63 (2002), 
or ankylosis of one or both knees.  If it 
is determined that the veteran has 
effectively lost the use of any 
extremity, an opinion should be provided 
as to whether or not the loss of use is 
attributable to the veteran's service-
connected disabilities or to residuals 
from his CVA.

An opinion should also be provided as to 
whether service-connected disability 
necessitates regular and constant use of 
a wheelchair, braces, crutches or canes 
as a normal mode of locomotion even 
though occasional locomotion by other 
methods may be possible.  

Finally, the neurology examiner is 
requested to express an opinion as to 
whether the veteran's CVA, and any 
associated residuals, is due to a head 
injury in service.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
The RO should consider the intertwined 
head injury claim, see discussion above, 
and give the veteran an opportunity to 
appeal that claim if it is not granted.

If any benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

6.  The veteran should also be asked to 
clarify whether he still desires a 
hearing before a VLJ at the RO.  If so, 
such arrangements should be made.  

The case should be returned to the Board for further 
appellate consideration, if appropriate.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until further notice.  
However, the Board advises the veteran that the conduct of 
the efforts as directed in this remand, as well as any other 
development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b).  The veteran's cooperation in the RO's 
efforts is both critical and appreciated.  However, the 
veteran is further advised that his failure to report for any 
scheduled examinations without good cause may result in a 
claim being considered on the evidence now of record or 
denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


